
Exhibit 10.6

Second Amended and Restated
Cabot Microelectronics Corporation 2000 Equity Incentive Plan
[Initial][Annual] Restricted Stock Award Agreement for Directors


[AWARD DATE]
[NAME]
[ADDRESS]
[CITY, STATE, ZIP]


Dear FIRST NAME:


I am pleased to inform you (the “Participant”) that the Board of Directors (the
“Board”) of Cabot Microelectronics Corporation (the “Company”), based on the
recommendation of the Nominating and Corporate Governance Committee of the
Board, has approved your participation in the Second Amended and Restated Cabot
Microelectronics Corporation 2000 Equity Incentive Plan, as amended and restated
September 23, 2008 (the "Plan") in consideration of your [initial[annual]
service as a Director of the Company.  A Restricted Stock Award (the “Award”) is
hereby awarded to the Participant pursuant to the terms of the Plan and this
Restricted Stock Agreement (the “Agreement”).  A copy of the Plan is enclosed.


Participant
Type of Award
 
Number of Restricted Shares Awarded
 
 
Fair Market Value of Restricted Shares on Date of Award, [Annual Meeting for
Annual; Date of Election/ Appointment for Initial]
 
Participant ID Number
 
 
 
[NAME]
 
 
 
Restricted Stock
 
 
[______]
[Fmv/closing price on Award Date]
$XX.XX
 
 
[xxx-xx-xxxx]
Date of Award [AD]
Date Restrictions Lapse (Vesting Date(s))
[equally, in quarters, over 4 yrs., beginning on first anniversary, for annual;
equally, in quarters, over 3 yrs., beginning on AD, for initial]]
Award Number
 
 
[Annual Meeting Date for Annual][Date of Appointment for Initial]
 
 
25% [1st anniv. AD]; [AD]
25% [2d anniv. AD];[1st anniv.AD]
25%[3d anniv. AD];[2danniv.AD]
25%[4th anniv. AD];[3danniv.AD]
 
[xxxxx]



This Agreement provides the Participant with the terms of the Award granted to
the Participant. The terms specified in this Agreement are governed by the
provisions of the Plan, which are incorporated herein by reference. The
Compensation Committee of the Board (the “Committee”) has the exclusive
authority to interpret and apply the Plan and this Agreement.  Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement are final and binding on all persons.  To the
extent that there is any conflict between the terms of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein will have the same
meaning as under the Plan, unless stated otherwise.


In consideration of the foregoing and the mutual covenants hereinafter set
forth, it is agreed by and between the Company and the Participant, as follows:


1.  
Vesting Dates and Lapse of Restrictions.  The Award shall become vested and the
restrictions will lapse in accordance with the following table:



Number of Shares
Vesting Date(s)
[equally, in quarters, over 4 years, beginning on first anniversary for annual;
equally, in quarters, over 3 years, beginning on AD for initial]
25%
25%
25%
25%
[1st anniv. AD]; [AD]
[2d anniv. AD]; [1st anniv. AD]
[3d anniv. AD]; [2d anniv. AD]
[4th anniv. AD]; [3d anniv. AD]



The Award will be fully vested and all restrictions shall lapse in the event of
the Participant’s death, Disability or a Change in Control, as defined in the
Plan.  Upon the Participant’s termination of Service as a Director of the
Company for any reason other than death or Disability, the Participant shall
immediately cease vesting in the Award and the unvested portion of the Award
shall be forfeited immediately.


For purposes hereof, “Disability” shall have the meaning of permanent and total
disability provided within the meaning of Section 22(e)(3) of the Internal
Revenue Code.
 
 
 
1

--------------------------------------------------------------------------------

 

 
2.  
Termination / Cancellation / Rescission.  The Company may terminate, cancel,
rescind or recover the Award immediately under certain circumstances, including,
but not limited to, the Participant’s:



(a)  
actions constituting Cause, as defined in the Plan, or the Company’s By-laws or
Articles of Incorporation, as applicable;



(b)  
rendering of services for a competitor prior to, or within six (6) months after,
the exercise of any Award or the termination of Participant's Service with the
Company;



(c)  
unauthorized disclosure of any confidential/proprietary information of the
Company to any third party.



In the event of any such termination, cancellation, rescission or revocation,
the Participant must return any Stock obtained by the Participant pursuant to
the Award, or pay to the Company the amount of any gain realized on the sale of
such Stock, and the Company shall be entitled to set-off against the amount of
any such gain any amount owed to the Participant by the Company.  To the extent
applicable, the purchase price for such Stock shall be returned to the
Participant, including any withholding requirements.


3.  
Rights and Restrictions Governing Restricted Stock.  As of the Date of Award,
one or more certificates representing the appropriate number of shares of Stock
granted to the Participant shall be registered in the Participant’s name but
shall be held by the Company for the Participant’s account.  The Participant
shall have all rights of a holder as to such shares of Stock (including, to the
extent applicable, the right to receive dividends and to vote), subject to the
following restrictions:  (a) the Participant has executed a valid stock power on
behalf of the Company for such Stock; (b) the Participant shall be entitled to
delivery of certificates representing shares of Stock when restrictions lapse;
and (c) none of the Stock may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of until the restrictions have lapsed.

 


4.  
Delivery of Restricted Stock.  As soon as reasonably practicable following the
date on which restrictions lapse, one or more stock certificates for the
appropriate number of shares of Stock, free of the restrictions set forth in the
Agreement, shall be delivered to the Participant or such shares shall be
credited to a brokerage account if the Participant so directs; provided however,
that such certificates shall bear such legends as the Committee, in its sole
discretion, may determine to be necessary or advisable in order to comply with
applicable federal and state securities laws.



5.  
Tax Treatment. The Participant will be taxed on the difference between any
purchase price and the Fair Market Value of the Stock on the date the
restrictions lapse. This income will be taxed as ordinary income but will not
subject to any withholding taxes. Instead, the Participant is required to pay
any applicable taxes to the appropriate tax authorities directly.  The income
will be reported to the Participant as part of the Participant’s fees on the
Participant’s annual Form 1099 issued by the Company.



The Participant may elect to make an election under Section 83(b) of the Code to
have any ordinary income amount taxed currently, before any restrictions
lapse.  This election must be filed within thirty (30) days of the Date of
Award.  Attached hereto is a form of election for this purpose.


If the Participant sells the Stock acquired under the Award, a long-term or
short-term capital gain or loss will result depending on:  (a) the holding
period for the shares, and (b) the difference between the Fair Market Value of
the shares at the time of the sale and the Participant’s tax basis in the
shares.  The holding period is determined from the date the restrictions
lapse.  Under current law the capital gain or loss is long term if the property
is held for more than one (1) year, and short term of the property is held for
less than one year.  The tax basis of the shares is the sum of (a) any purchase
price paid for the shares, and (b) the ordinary income, if any, determined by
the difference between the Fair Market Value of the shares when the restrictions
lapse or an 83(b) election is made, and any purchase price.


EACH PARTICIPANT IS URGED TO CONSULT WITH HIS OR HER OWN TAX ADVISOR TO
DETERMINE THE PARTICULAR TAX CONSEQUENCES INCLUDING THE APPLICABILITY AND EFFECT
OF FEDERAL, LOCAL AND OTHER TAX LAWS.


6.  
Tax Withholding.  All deliveries and distributions under this Agreement are not
subject to tax withholding unless required under applicable
law.  Notwithstanding, the Participant voluntarily may elect to have the Company
withhold any applicable taxes in accord with and as permitted by Section 8.4 of
the Plan.  As a Director of the Company, the Participant is subject to Section
16 (an “Insider”), of the Securities Exchange Act of 1934 (“Exchange Act”), and
any surrender of previously owned shares to satisfy tax withholding obligations
arising under an Award must comply with the requirements of Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”), and any other relevant law,
regulations and Company guidelines.

 
 
 
2

--------------------------------------------------------------------------------

 

 
7.  
Transferability.  The Award Stock is not transferable other than: (a) by will or
by the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Participant’s immediate family, to trusts solely
for the benefit of such immediate family members or to partnerships in which
family members and/or trusts are the only partners, all as provided under the
terms of the Plan.  After any such transfer, the Award Stock shall remain
subject to the terms of the Plan.



8.  
Adjustment of Shares.  In the event of any transaction described in Section 8.6
of the Plan, the terms of this Award (including, without limitation, the number
and kind of shares subject to this Award) shall be adjusted as set forth in
Section 8.6 of the Plan.



9.  
Not an Employment Contract.  The Company’s grant of the Award does not confer
any contractual or other rights of employment or service with the Company.



10.  
Severability.  In the event that any provision of this Agreement is found to be
invalid, illegal or incapable of being enforced by any court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by law.



11.  
Waiver.  Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement or the Plan shall not be deemed a waiver of such
term or condition.



12.  
Notices.  Any notices provided for in this Agreement or the Plan must be in
writing and hand delivered, sent by fax or overnight courier, or by postage paid
first class mail.  Notices are to be sent to the Participant at the address
indicated by the Company’s records and to the Company at its principal executive
office.



13.  
Governing Law.  This Agreement shall be construed under the laws of the State of
Illinois.









 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Date of Award.


    CABOT MICROELECTRONICS CORPORATION
                                                                                     
William P. Noglows
           President and Chief Executive Officer


 
 
3
